82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Allen GODBEY, Appellant,v.Anne HAMILL;  Lisa Mapson;  David Merrill;  Scott Isherwood;James Rice;  Deena Schernikau, Appellees.
No. 95-3739.
United States Court of Appeals, Eighth Circuit.
Submitted April 5, 1996.Filed April 10, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Nebraska inmate Richard A. Godbey appeals the district court's1 grant of summary judgment to defendants in his 42 U.S.C. § 1983 action.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska